STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                                May 1, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ANNA L. ALONSO,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-1477	 (BOR Appeal No. 2047497)
                   (Claim No. 2012001323)

JAN-CARE AMBULANCE SERVICE, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Anna L. Alonso, by Lawrence Sherman Jr., her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Jan-Care Ambulance Service,
Inc., by George Roeder III, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated December 6, 2012, in
which the Board affirmed a June 27, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s August 8, 2011,
decision rejecting Ms. Alonso’s claim for workers’ compensation benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Alonso alleges that she sustained right shoulder injuries while entering an ambulance
in the course of her employment as an emergency medical technician. On July 9, 2011, Ms.
Alonso sought treatment, and reported experiencing a right shoulder/back injury on June 18,
2011, while entering an ambulance. She was diagnosed with a right shoulder strain and thoracic
strain with right upper extremity pain. An undated telephonic report of injury completed by Jan-
Care Ambulance Service noted that Ms. Alonso is unable to provide a date of injury, but that she

                                                1
injured her right shoulder while entering an ambulance. On July 9, 2011, Ms. Alonso filed a
report of injury listing the date of injury as June 18, 2011.

       Ms. Alonso underwent physical therapy beginning on July 14, 2011. Multiple physical
therapy treatment notes list May 18, 2011, as the date Ms. Alonso injured her right
shoulder/back. When she began physical therapy, Ms. Alonso completed a physical therapy
questionnaire and stated that she has been experiencing pain of gradual onset in her right
shoulder for the last three weeks.

        On August 8, 2011, the claims administrator rejected Ms. Alonso’s claim for workers’
compensation benefits, citing inconsistencies in the evidentiary record. On August 12, 2011, a
right shoulder MRI revealed the presence of a suspected partial right rotator cuff tendon tear.

        Ms. Alonso has authored four undated handwritten statements concerning the alleged
right shoulder injury. Two of these statements do not reference a date of injury. One indicates
that Ms. Alonso is certain that the date of injury was June 18, 2011, because that is the date of
injury she self-reported while receiving treatment on July 9, 2011. Another indicates that she is
certain that the date of injury was July 8, 2011. On January 25, 2012, Ms. Alonso testified in a
deposition that the date of injury was July 8, 2011, and that she simply misstated the date in the
report of injury and her handwritten letter. She further testified that she injured herself while
entering an ambulance because she was transferred to another ambulance on May 11, 2011,
which did not have handles to assist her while entering the vehicle.

       In its Order affirming the August 8, 2011, claims administrator’s decision, the Office of
Judges held that Ms. Alonso’s claim for workers’ compensation benefits is not compensable. Ms.
Alonso disputes this finding and asserts that the evidence of record demonstrates that she
sustained a compensable injury in the course of her employment.

       The Office of Judges noted that Ms. Alonso has reported multiple dates of injury at
various places in the evidentiary record, which include May 18, 2011; June 18, 2011; and July 8,
2011. The Office of Judges found that Ms. Alonso has self-reported both a sudden and gradual
onset of pain in her right shoulder. The Office of Judges noted that Ms. Alonso testified that she
injured her shoulder because she was transferred to another ambulance on May 11, 2011.
However, the Office of Judges found that a report from Lisa Dennier, Jan-Care Ambulance
Service’s risk manager, shows that the transfer alleged by Ms. Alonso did not occur during May
of 2011, June of 2011, or July of 2011. The Office of Judges therefore concluded that there are
too many inconsistencies and discrepancies in the record to form the necessary basis for a
finding of compensability in the instant claim. The Board of Review affirmed the reasoning and
conclusions of the Office of Judges in its decision of December 6, 2012. We agree with the
reasoning set forth by the Office of Judges and the conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                2
                                   Affirmed.


ISSUED: May 1, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3